     Case 8:20-cv-00996-JVS-DFM Document 19 Filed 08/05/21 Page 1 of 2 Page ID #:165




1
2
3
                                                               JS-6
4
5
6
7
8
                                  UNITED STATES DISTRICT COURT
9                                CENTRAL DISTRICT OF CALIFORNIA
10                                     SOUTHERN DIVISION

11
      WILLEM WOUDA, an individual,                   CASE NO. 8:20-cv-00996JVS(DFMx)
12
13                              Plaintiff,
                                                     ORDER
14            vs.
15
      COSTCO WHOLESALE
16    CORPORATION,
17    a Washington corporation, and DOES 1
      through 100, inclusive,
18
19                              Defendants.
20
            The Court hereby vacates all currently set dates and dismisses this case with
21    prejudice.
22
23
      Dated: August 05, 2021                  __________________________________
24
                                              United States District Judge James V Selna
25
26
27
28    ________________________________________________________________________________
                                                 1
      Case No.: 8:20-cv-00996                        ORDER
     Case 8:20-cv-00996-JVS-DFM Document 19 Filed 08/05/21 Page 2 of 2 Page ID #:166




1                                CERTIFICATE OF SERVICE
2            I hereby certify on       August 5, 2021, I electronically filed the foregoing:
      ORDER with the Clerk of the Court for the United States District Court, Central
3     District of California by using the Central District CM/ECF system.
4         Participants in the case who are registered CM/ECF users will be served by the
      USDC-Central District of California CM/ECF system.
5
            I further certify that participants in the case not registered to as CM/ECF users
6     have been mailed a true and correct copy of the above described documents by First
      Class Mail, postage pre-paid, to the following non-CM/ECF participants:
7
              Brian C. Andrews, Esq.
8             Andrews Law Group
              6104 Innovation Way
9             Carlsbad, California 92009
10    I am "readily familiar" with the firm's practice of collection and processing
      correspondence for mailing. Under that practice, it would be deposited with the
11    United States Postal Service on that same day, with postage thereon fully prepaid at
      Irvine, California in the ordinary course of business. I am aware that on motion of
12    the party served, service is presumed invalid if postal cancellation date or postage
      meter date is more than one day after date of deposit for mailing an affidavit.
13
14          FEDERAL: I declare under penalty of perjury in accordance with 28 U.S.C.
      Section 1746 that the foregoing is true and correct.
15
16            Executed on August 5, 2021, at Irvine, California.
17
18                                                        /s/ Tracy L. Breuer
                                                         TRACY L. BREUER
19
20
21
22
23
24
25
26
27
28    ________________________________________________________________________________
                                                 2
      Case No.: 8:20-cv-00996                        ORDER
